83571: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-33690: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83571


Short Caption:JACUZZI, INC. VS. DIST. CT. (ANSARA)Court:Supreme Court


Related Case(s):77596, 83379


Lower Court Case(s):Clark Co. - Eighth Judicial District - A731244Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerJacuzzi, Inc.Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Johnathan T. Krawcheck
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Atlanta)
						Brittany M. Llewellyn
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


Real Party in InterestDeborah TamantiniBenjamin P. Cloward
							(Richard Harris Law Firm)
						


Real Party in InterestEstate of Michael SmithBenjamin P. Cloward
							(Richard Harris Law Firm)
						


Real Party in InterestEstate of Sherry Lynn CunnisonBenjamin P. Cloward
							(Richard Harris Law Firm)
						


Real Party in InterestRobert L. AnsaraBenjamin P. Cloward
							(Richard Harris Law Firm)
						


RespondentCrystal Eller


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


12/20/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/05/2021Filing FeeFiling fee paid. E-Payment $250.00 from Daniel F. Polsenberg. (SC)


10/05/2021Petition/WritFiled Petition for Writ of Mandamus or, Alternatively, Prohibition. (SC)21-28571




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-28572




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-28573




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-28574




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)21-28575




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)21-28576




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)21-28577




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)21-28578




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 8. (SC)21-28579




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 9. (SC)21-28580




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 10. (SC)21-28581




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 11. (SC)21-28584




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 12. (SC)21-28585




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 13. (SC)21-28586




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 14. (SC)21-28587




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 15. (SC)21-28588




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 16. (SC)21-28589




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 17. (SC)21-28590




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 18. (SC)21-28591




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 19. (SC)21-28592




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 20. (SC)21-28593




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 21. (SC)21-28594




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 22. (SC)21-28595




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 23. (SC)21-28598




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 24. (SC)21-28599




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 25. (SC)21-28600




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 26. (SC)21-28601




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 27. (SC)21-28602




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 28. (SC)21-28603




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 29. (SC)21-28604




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 30. (SC)21-28605




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 31. (SC)21-28606




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 32. (SC)21-28608




10/05/2021AppendixFiled Appendix to Petition for Writ - Volume 33. (SC)21-28609




11/23/2021Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." NNP21 - EC/KP/DH (SC)21-33690





Combined Case View